     Case 2:19-cv-02422-KJM-EFB Document 21 Filed 07/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL LEE ROESSLER,                             No. 2:19-cv-2422-KJM-EFB P
12                        Petitioner,
13            v.                                        ORDER
14    PATRICK COVELLO,
15                        Respondent.
16

17           Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254. He has again requested an extension of time to file his opposition to

19   respondent’s March 20, 2020 motion to dismiss and renewed his request for appointment of

20   counsel. As petitioner was previously informed (ECF No. 19), there currently exists no absolute

21   right to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460

22   (9th Cir. 1996). The court may appoint counsel at any stage of the proceedings “if the interests of

23   justice so require.” See 18 U.S.C. § 3006A; see also, Rule 8(c), Rules Governing

24   § 2254 Cases. The court does not find that the interests of justice would be served by the

25   appointment of counsel at this stage of the proceedings. The court will, however, again grant an

26   extension of time.

27   /////

28   /////
     Case 2:19-cv-02422-KJM-EFB Document 21 Filed 07/20/20 Page 2 of 2

 1          Accordingly, it is ORDERED that petitioner’s request for appointment of counsel (ECF
 2   No. 20) is denied without prejudice, but his request for extension of time (ECF No. 20) is granted.
 3   Petitioner shall file his opposition to the March 20, 2020 motion to dismiss within thirty days
 4   from the date of service of this order.
 5   Dated: July 20, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
